DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 2/2/2022 in which claims 1-2, 5, and 13 have been amended and claims 4 and 18 have been canceled.  Thus, the claims 1-3, 5-17, and 19-22 are pending in the application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-17, and 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of displaying the set of options without significantly more.  
Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 5, and 13.
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1: YES).
The claim 1 recites a series of steps, e.g., collecting measurement of interactions by users with user interfaces; training, using at least the measurements and associated risk assessments, a supervised machine learning model to generate fidelity scores indicative of risk; providing, to a second entity, an executable control object for logging user activity, wherein the executable control object is downloaded and executed by a client computing device of a user as a result of the executable control object being embedded in source code of a webpage of the second entity and accessed via the client computing device, which causes the client computing device to: collect user activity data that includes: an identifier the client computer device; and a measurement captured by the client computing device associated with interactions of the user with the client computer device, the measurement including: an action performed by the user to an object displayed in a user interface of the client computing device; an identity of the object; and a time value indicating a time at which the action was performed to the object; and provide the user activity data to the one or more computer systems; obtaining, from storage, transactional data associated with the user; transforming the transactional data and the user activity data that includes the measurement into a set of variable values usable as input into the supervised machine learning model; obtaining, as a result of inputting the set of variable values into the supervised machine learning model, a fidelity score output by the supervised machine learning model; and based at least in part on the fidelity score and without obtaining additional information about the user from a third entity; determining a set of options to display in the webpage on the client computing device; and causing the client computing device to display the set of options in the webpage.  These limitations (with the exception of italicized limitations), under their broadest reasonable interpretation, describe the abstract idea of displaying the set of options which correspond to Certain Methods of Organizing Human Activity as these limitations relate to commercial or legal interactions.  The executable control object, a client computing device, source code of a webpage, user interfaces, the one or more computer systems, and a supervised machine learning model recitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional limitations of an executable control object, a client computing device, source code of a webpage, user interfaces, the one or more computer systems, and a supervised machine learning model result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of an executable control object, a client computing device, source code of a webpage, user interfaces, the one or more computer systems, and a supervised machine learning model are all recited at a high (Step 2A-Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an executable control object, a client computing device, source code of a webpage, user interfaces, the one or more computer systems, and a supervised machine learning model are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The additional element when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 5 and 13 and hence these claims 5 and 13 are rejected on similar grounds as claim 1.
Dependent claims 2-3, 6-12, 14-17, and 19-22 further define the abstract idea that is present in their respective independent claims 1, 5, and 13 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-3, 6-12, 14-17, and 19-22 are directed to an abstract idea.  Thus, the claims 1-3, 5-17, and 19-22 are not patent-eligible.


Response to Arguments
Applicant's arguments filed dated 2/2/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-3, 5-17, and 19-22 under 35 U.S.C. 101, Applicant submits that the subject matter of the amended claims is not directed to a judicial exception according to Step 2A of the analysis for subject matter eligibility.  
Examiner respectfully disagrees and notes that the claim clearly recites an abstract idea of displaying the set of options as supported by various limitations.  The amended limitation of collecting measurements and training are also abstract in nature.  The additional limitations of user interfaces and a supervised machine learning model do not restrict the claim from reciting an abstract idea.  Thus, these arguments are not persuasive.
Applicant states that under Step 2A, Prong 1, the amended claims do not properly fall into a category of ideas that has been found abstract.  Applicant has amended claim 1 to recite “collecting measurement of interactions by users with user interfaces [and] training, using at least the measurement and associated risk assessments, a supervised machine learning model to generate fidelity scores indicative of risk,” and Applicant has amended independent claims 5 and 13 in a similar manner.  
Examiner respectfully disagrees and notes that collecting measurement of interactions by user is equivalent to collecting data which has been identified as abstract in nature (MPEP § 2106.05(f)(1)).  Training a model is nothing more than inputting data to create a model to analyze the data which is also abstract in nature (Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48).  The additional limitations of user interfaces and a supervised learning machine do not restrict the claim from reciting an abstract idea.
 Applicant states that the claims integrate the alleged abstract idea into a practical application.  Applicant states that the present claims recite a practical application under at least two of the considerations.  For example, amended claim 1 recites a practical application under M.P.E.P. § 2106.05(b) because it is implemented with “a particular machine”; specifically, amended claim 1 is recited to be implemented with a “supervised machine learning model” (e.g., “machine”) that becomes “particular” after it is “train[ed] to generate fidelity scores indicative of risk” using “measurements of interactions by users with user interface” and “associated risk assessments.”  The particularity of this training dataset ensures that machine learning model produced from the training is not generic, but, rather, very particular.
Examiner respectfully disagrees and notes that it is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014).  In this case, a supervised machine learning model is a generic computer which applies the abstract idea of inputting data to train the model and thus cannot be viewed as a particular machine.  The claim does not go beyond applying the abstract idea using generic components and thus cannot support particular machine argument.
Applicant states that as another example, amended claim 2 recites a practical application under M.P.E.P. § 2106.05(a) because it is an improvement to technology; specifically, the claims recite an improvement over prior computer systems because it reduces latency at least in part by eliminating the need to communicate with a third party to make risk assessments.  Specification ¶¶ 00119.  In this manner, network latency is reduced, improving the usability of the system, and user experience with the computer system is improved. Id.
Examiner notes that the improvements claimed did not originate from applying the abstract idea using technology limitations but instead were due to an intended outcome associated with eliminating the need to communicate with a third party.  The improvement due to eliminating certain steps is an intended outcome and is not restricted only to the claimed invention.  The claimed invention does not provide improvement that relate to applying the abstract idea.  Thus, the claimed invention does not integrate the abstract idea.  Thus, these arguments are not persuasive.
Applicant also states that the claims 1-3, 5-7, and 19-22 amount to significantly more than an ineligible judicial exception.  In considering the arrangement of the pieces of the claims, Applicant respectfully submits that the arrangement of “collecting measurements of interactions by users with user interfaces [and] training, using at least the measurements and associated risk assessments, a supervised machine learning model to generate fidelity scores indicative of risk” as recited by amended claim 1, is neither conventional nor generic.  Rather, the supervised machine learning model is specifically trained to “generate fidelity scores indicative of risk” from a very specifically recited dataset – “measurements of interactions by users with user interfaces” and “associated risk assessments.”  Thus, the features recited in the amended claims are not well-understood, routine or conventional but, rather, amount to significantly more than an abstract idea.  
	Examiner respectfully disagrees and notes that collecting and training steps are abstract in nature as discussed above and cannot furnish an inventive concept.  Instead, an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself (see MPEP 2106.05(I)).  The search for an inventive concept should not be confused with a novelty or non-obviousness determination.  The additional limitations of executable control object, a client computing device, source code of a webpage, user interfaces, the one or more computer systems, and a supervised machine learning model are recited at a high level of generality and it amounts to applying the abstract idea and do not amount to add significantly more.  Thus, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJESH KHATTAR/Primary Examiner, Art Unit 3693